May 26, 2006


Mr. Ken Slavin
Kemp Smith, LLP
221 N. Kansas, Suite 1700
El Paso, TX 79901

Honorable Luis Aguilar
120th District Court
El Paso County Court House
500 E San Antonio, #605
El Paso, TX 79901-2457
Mr. Kenneth Allan Krohn
1112 Montana Ave
El Paso, TX 79902

RE:   Case Number:  06-0087
      Court of Appeals Number:  08-05-00298-CV
      Trial Court Number:  2002-1068

Style:      IN RE  RABA-KISTNER ANDERSON CONSULTANTS, INC. D/B/A RABA-
      KISTNER CONSULTANTS (SW), INC., AND RABA-KISTNER CONSULTANTS, INC.

Dear Counsel:

      Today the Supreme Court of Texas  granted  the  relators'  motion  for
emergency stay and issued the enclosed stay order  in  the  above-referenced
case.  The petition for writ of mandamus remains pending before this Court.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Gilbert     |
|   |Sanchez         |